690 S.E.2d 706 (2010)
Justin Wayne NOBLE and Matthew Allen Noble, Plaintiffs,
v.
HOOTERS OF GREENVILLE (NC), LLC and Hooters of America, Inc., Defendants.
No. 397P09.
Supreme Court of North Carolina.
January 28, 2010.
Matthew Scott Sullivan, Kinston, Douglas B. Abrams, K. Edward Greene, Raleigh, for Justin Wayne Noble, et al.
Dennis L. Guthrie, Charlotte, Tommy W. Jarrett, Goldsboro, for Hooters of Greenville (NC).
Arthur A. Vreeland, Greensboro, for Hooters of America, Inc.
Prior report: ___ N.C.App. ___, 681 S.E.2d 448.

ORDER
Upon consideration of the conditional petition filed on the 5th of October 2009 by Defendant (Hooters of America) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as moot by order of the Court in conference, this the 28th of January 2010."